DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 10/20/2021. As directed by the amendment: claims 1, 4, 5, 8 and 11 have been amended, claims 6 and 12-19 have been cancelled, and no claims have been added. Thus, claims 1-5 and 7-11 are currently pending in this application.
Claim Objections
3.	Claims 1-5 and 7-11 are objected to because of the following informalities:  
In claim 1, lines 19-26: “a piston assembly connected to the driving shaft of the motor, and located in the space of the cylinder and the cylindrical chamber of the cylindrical body, and having a piston rod movably disposed on the driving shaft of the motor, located in the space of the cylinder and the cylindrical chamber of the cylindrical body, and having a rod portion disposed on the driving shaft of the motor and having a top end;” should be changed to -- a piston assembly, which is connected to the driving shaft of the motor and located in the space of the cylinder and the cylindrical chamber of the cylindrical body, and further including a piston rod that is movably disposed on the driving shaft of the motor, which is located in the space of the cylinder and the cylindrical chamber of the cylindrical body, and having a rod portion disposed on the driving shaft of the motor and having a top end; --.
In claim 1, lines 55-57: “an air room formed in the cylindrical cover, and located above and communicating with the insertion recess of the cylindrical cover and the 
an air room, which is formed in the cylindrical cover, is located above the insertion recess of the cylindrical cover and communicating with the insertion recess of the cylindrical cover and the exhaust hole of the top plate;--.
In claim 1, lines 67-69: “a non-return valve disposed in the air room of the cylindrical cover for controlling the exhaust hole of the top plate of the cylindrical body to open and close,” should be changed to --a non-return valve disposed in the air room of the cylindrical cover for controlling the exhaust hole that is formed through the top plate of the cylindrical body to open and close,--.
In claim 1, lines 70-71: “a valve block, which is a soft component, movably disposed on the top plate of the cylindrical body” should be changed to --a valve block, which is a soft component and movably disposed on the top plate of the cylindrical body--.
In claim 1, lines 72-73: “a spring connected between the valve block and the cylindrical cover.” should be changed to --a spring connected between the valve block and an inner-top wall of the cylindrical cover.--.
In claim 2, line 4: “the space formed in the seat” should be changed to -- the space of the cylinder is formed in the seat --.
In claim 3, lines 15-16: “a plug formed on the back surface of the soundproof plate above the engaging ring, and inserted into the slot of the seat.” should be changed to --a plug formed on the back surface of the soundproof plate above the engaging ring, and inserted into the slot that is formed in the first side of the seat--.
In claim 8, line 3: “a disposing recess formed on the top end of the cylinder above the space;” should be changed to -- a disposing recess formed on the top end of the cylinder above the space of the cylinder;--.
In claim 9, line 7: “a disposing recess formed on the top end of the cylinder above the space;” should be changed to -- a disposing recess formed on the top end of the cylinder above the space of the cylinder;--.
In claim 11, line 7: “a disposing recess formed on the top end of the cylinder above the space;” should be changed to -- a disposing recess formed on the top end of the cylinder above the space of the cylinder;--.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 does not add any features/elements to the scope of the claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
6.	Claims 1-5, 8-11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 was amended to disclose the direct drive air pump design, wherein a non-return valve disposed in the air room of the cylindrical cover for controlling the exhaust hole of the top plate of the cylindrical body to open and close, and further having a valve block, which is movably disposed on the top plate of the cylindrical body. Specifically, the prior art of record neither discloses nor makes obvious the pumping system comprising: a piston body disposed on the top end of the rod portion and having at least one through hole formed through the piston body; a soft stopper disposed around the piston body, sealingly connected around the cylindrical body, and located in the cylindrical chamber of the cylindrical body; and a check valve disposed on the piston body and having a stopping plate disposed above the piston body and having at least one connecting hole formed through the stopping plate; a fixing rod inserted through the stopping plate and fixedly disposed on the piston body; and a soft sheet movably disposed between the stopping plate and the piston body, wherein the fixing rod is inserted through the soft sheet, and the soft sheet is able to close the at least one through hole of the piston body; an eccentric transmission pivotally connected to the rod portion of the piston rod, and connected to the driving shaft of the motor; and a pivoting rod inserted through the rod portion and the eccentric transmission, and located beside the driving shaft of the motor in combination with all limitations of the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Remarks/Arguments
7. 	Applicant's amendments have overcome the 35 U.S.C. 112, second
paragraph, as presented in the Non-Final rejection. Further, it should be noted that claim 8 and claim 11 recite the similar limitations while they both depend from the claim 1. Clearly, this appears to be a redundant recitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.P/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746